BARHAM, Justice
(dissenting).
The police officer Williams testified that he had looked for the defendant Favre as one of those involved in an armed robbery because of information he had received from confidential informers. This testimony was admissible. However, the State then asked the officer whether these informants had previously been reliable and whether information received from them in other cases had resulted in convictions of other persons. This interrogation was not germane to the issue before the jury, called for irrelevant hearsay testimony, and could only be calculated to predispose the jury to believe the accused guilty because of the informers’ opinion of his involvement in the crime. The exposition before the jury that reliable informants (not subject to cross-examination) believed the accused guilty of the crime charged was highly prejudicial and constituted a substantial violation of both constitutional and statutory rights of the accused.
I respectfully dissent.